UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4862



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES HAROLD PARKER, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-04-791-TLW)


Submitted:   July 28, 2006                 Decided:   August 21, 2006


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James T. McBratney, Jr., MCBRATNEY LAW FIRM, P.A., Florence, South
Carolina, for Appellant.     Alfred William Walker Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James Harold Parker, Jr., pled guilty to being a felon in

possession of a firearm and ammunition, in violation of 18 U.S.C.

§ 922(g)(1) (2000).    The district court sentenced Parker to a

216-month term of imprisonment after finding that he was an armed

career criminal under 18 U.S.C.A. § 924(e) (West 2000 & Supp.

2006).   Parker’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that, in his view, there

are no meritorious issues for appeal but questioning whether the

district court properly concluded that two of Parker’s predicate

offenses qualified as violent felonies and were committed on

occasions different from one another.         Parker filed a pro se

supplemental brief, reasserting one of the claims raised by counsel

and contending that the district court erred in determining the

total offense level in the absence of the armed career criminal

designation.   We affirm.

          Counsel   asserts   that   the   district   court   erred   in

designating Parker as an armed career criminal.         Counsel first

suggests that Parker’s prior convictions in South Carolina for

common law robbery and second-degree burglary did not constitute

violent felonies, as defined by § 924(e)(2)(B).       We find that the

definition of second-degree burglary in South Carolina falls within

the generic definition of burglary set forth in Taylor v. United

States, 495 U.S. 575 (1990).    We also reject Parker’s contention


                                - 2 -
that his prior conviction for common law robbery did not qualify as

a violent felony. As required by § 924(e)(2)(B)(i), the definition

of common law robbery in South Carolina includes violence as an

element.   See Broom v. State, 569 S.E.2d 336, 337 (S.C. 2002)

(defining common law robbery).

           Counsel also suggests that the district court erred in

finding that Parker’s second-degree burglary and common law robbery

convictions occurred on occasions different from one another.          See

18 U.S.C.A. § 924(e)(1). In considering whether the district court

properly designated Parker as an armed career criminal, we review

the court’s legal determinations de novo and its factual findings

for clear error.   United States v. Wardrick, 350 F.3d 446, 451 (4th

Cir. 2003).     This court recently stated that determining whether

offenses were committed on occasions different from one another is

a question of law.   United States v. Thompson, 421 F.3d 278, 285-86

(4th Cir. 2005), cert. denied, 126 S. Ct. 1463 (2006).

           Our review of the record leads us to conclude that the

district court did not err in concluding that the challenged

predicate offenses were separate and distinct criminal episodes.

Parker robbed a gas station clerk of cash and cigarettes and, later

that night, broke into a used car dealership and took numerous sets

of car keys and a car.    See United States v. Letterlough, 63 F.3d

332, 335-36 (4th Cir. 1995) (setting forth factors for court to

consider   in   determining   whether    offenses   were   committed   on


                                 - 3 -
different occasions under § 924(e)); see also Thompson, 421 F.3d at

285 (collecting cases applying factors). Thus, we find that the

district court did not err in designating Parker as an armed career

criminal under § 924(e).

            In accordance with Anders, we have reviewed the entire

record    for   any    meritorious      issues      and     have   found      none.*

Accordingly, we affirm Parker’s conviction and sentence.                         This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave    to    withdraw      from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument    would     not    aid    the

decisional process.

                                                                          AFFIRMED




     *
      We decline to address Parker’s claims that the district court
erred in determining his total offense level in light of our
conclusion that Parker was properly sentenced as an armed career
criminal.   We also reject Parker’s claim that he was sentenced
under a mandatory sentencing guidelines scheme because the district
court sentenced Parker after the Supreme Court’s decision in United
States v. Booker, 543 U.S. 220 (2005).


                                      - 4 -